Citation Nr: 1720710	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness (claimed as rectal bleeding, facial muscle spasm, severe itching, orthostatic hypertension, night sweats, memory loss, random failure of arm and leg muscles, vision fog and inflammation of the bladder).

2.  Entitlement to service connection for degenerative disc disease, cervical, to include as due to inoculations.

3.  Entitlement to service connection for cervical spondylotic myelopathy.

4.  Entitlement to service connection for scoliosis, to include as due to inoculations.

5.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to degenerative disc disease of the cervical spine and/or inoculations.

6.  Entitlement to service connection for schizophrenia.

7.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to inoculations.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010, May 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

In December 2014, the Board issued a decision denying entitlement to non-service connected pension benefits but remanding the remaining claims for further development prior to adjudication.  These issues are now back before the Board for appellate review.
On January 10, 2015, the Veteran submitted a statement withdrawing his claims.  However, on January 16, 2015, the Veteran reinstated his appeals, following clarification regarding the process of a remanded claim.  Therefore, the adjudication of these claims has continued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated in the December 2014 Board remand, the Veteran submitted several authorization forms for the release of private treatment records in connection with his claims in May 2008.  Specifically, the Veteran reported receiving treatment with regard to degenerative disc disease, other spinal conditions, rheumatology issues, schizophrenia, and internal medical issues (which included intestinal issues).  As these records are not associated with the Veteran's claims file, the Board directed the AOJ to attempt to obtain these records.  In satisfaction of the Board's remand directive, in April 2016, the AOJ sent the Veteran authorization request forms in order to attempt to obtain the specified records.  However, the Veteran did not respond and a Supplemental Statement of the Case was issued in June 2016 denying the Veteran's claims.

Thereafter, in a statement from the Veteran received in July 2016, he reported he did not respond to the April 2016 request because he believed all of his medical records were included in his claims file.  While the Board regrets any further delay in adjudication of the Veteran's claims and understands his frustration articulated in his July 2016 correspondence, it appears the Veteran misunderstood.  The medical records sought in the April 2016 notice letter (and the Board's December 2014 remand) are not included the claims file and have not been considered as part of his claim.  Thus, an authorization form, signed by him, is needed in order to obtain the medical records he had previously identified in May 2008 as missing from his file.  These records may be critical in the adjudication of his claims.  In light of what appears to be a misunderstanding regarding the missing medical records, the Board will remand these claims once again in an effort to obtain these medical records prior to adjudicating the Veteran's claims. 

Notwithstanding the fact the record is missing potentially pertinent medical records at this time, there is evidence as to the Veteran's claims for entitlement to service connection for schizophrenia and entitlement to service connection for cervical degenerative disc disease which triggers VA's duty to provide a medical examination.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In particular, the record reflects the Veteran was diagnosed with bipolar disorder with schizoaffective characteristics in a July 2009 VA examination.  However, the July 2009 VA examiner did not have the Veteran's service treatment records available at the time of the examination.  As such, the examiner did not provide a medical opinion as to a possible relationship between his psychiatric diagnoses and his service. 

The Board notes the Veteran has submitted various statements throughout the record addressing stressors which he experienced in service.  In light of the fact that the Veteran has a present psychiatric diagnosis and he has alleged experiencing various stressors in service, a VA examination is needed to determine whether there is a causal connection between his diagnosis and his service.

Additionally, the record includes a September 2008 medical opinion from Dr. S.S., M.D. which indicated the Veteran was seen with a 22-year history of neck pain with cervical degenerative disc disease.  The Veteran reported he was thrown from an Army tank in 1987 which had resulted in chronic pain.  Dr. S.S. opined the Veteran suffered a closed head/brain injury while on active duty resulting in trauma to his neck.  Furthermore, Dr. S.S. opined the chronic pain may well have been worsened by the period of stress he reported in the military.  The conclusory medical opinion does not warrant probative weight in adjudicating the claim; however, it does trigger the VA's duty to obtain a medical examination to determine whether there is a causal connection between his diagnosis and his alleged in-service injury.

Finally, the Veteran's remanded service connection claims are inextricably intertwined with the TDIU claim and the claim for special monthly compensation based on the need for aid and attendance.  In other words, the remanded claims may affect the claim for TDIU and aid and attendance if service connection is granted.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, the TDIU claim and the claim for special monthly compensation based on aid and attendance must be readjudicated upon completion of the development specified below.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his disabilities, as identified by the Veteran. After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.

The following private physicians and treatment facilities have already been identified by the Veteran as providing relevant treatment:
* Dr. S. Silverman: treatment for neck pain (December 2004 to June 2005).
* Dr. H.K. Fisher: treatment for degenerative disc disease, psychiatric symptoms, sleep symptoms (October 2003 to June 2005).
* Dr. S. Baker: treatment for rheumatology issues and degenerative disc disease, to include cervical epidural block (November 2003 to November 2004).
* Dr. J. Farechelli: treatment for degenerative disc disease, to include neck traction and electric stimulation (December 1997 to September 2004).
* Forks Community Hospital: treatment for degenerative disc disease and internal bleeding (September 2006 to September 2007).
* Dr. S. Taylor: treatment for schizophrenia (2006 to 2007).
* Hollywood Presbyterian Medical  Center: treatment for schizophrenia and intestinal cleansing (October 2005).
* Dr. S. Kriebel: treatment for neurological conditions and treatment as to the Veteran's primary care physician (after 2006).

2.  After completing the above development, schedule the Veteran for examinations of his cervical spine as well as a psychiatric examination to determine:

   a.   Whether it is at least as likely as not (a 50 percent or greater probability) that either disability began during service or is otherwise linked to service.  
   
   b.  In regards to the Veteran's claim for entitlement to service connection for his cervical spine, the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was caused or aggravated by an inoculation.  The Board notes that the term "aggravated" refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file must be provided to the examiner for review.

3.  Further, if appropriate, schedule appropriate examination(s) to ascertain the nature of the Veteran's remaining disabilities and whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's disabilities began during service or are otherwise linked to service.  The claims file must be provided to the examiner for review.

In this regard, the Board notes the Veteran's assertion that his spinal conditions are a result of being thrown off a Humvee during service.  The Veteran has also asserted that his conditions are a result of inoculations received during service.

In terms of secondary service connection, the Veteran has asserted that his rheumatoid arthritis is caused or aggravated by his degenerative disc disease.  If any examination is performed for his rheumatoid arthritis, an opinion regarding the secondary service connection claim should be obtained.  The Board notes that the term "aggravated" refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner determines that any of the requested opinion cannot be provided without resorting to speculation, then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

